Citation Nr: 1504589	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  14-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  He died in April 2013.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 letter sent to the appellant by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that denied the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of VA death benefits.

The appellant testified before the undersigned Veterans Law Judge at a travel board hearing at the RO in August 2014, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant obtained a divorce from her former husband on August [redacted], 2012.

2.  The appellant and the Veteran were married on September [redacted], 2012.

3.  The appellant and the Veteran did not have any children during their marriage.

4.  The Veteran died on April [redacted], 2013.
5.  The appellant was not married to the Veteran before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated.  

6.  There is no basis in law for the appellant's eligibility for death benefits.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a matter of law.  38 U.S.C.A. §§ 101, 103, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.50, 3.53 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The relevant facts in this case are not in dispute.  The appellant and her prior husband were divorced on August [redacted], 2012.  The appellant and the Veteran were married on September [redacted], 2012.  The appellant and the Veteran did not have any children during their marriage.  The Veteran died on April [redacted], 2013 of cardiopulmonary arrest due to hepatocellular carcinoma as a result of acute renal failure.  Hepatitis C contributed to his death but did not result in the underlying cause of death.  At the time of the Veteran's death, he was service connected for posttraumatic stress disorder, diabetes mellitus (DM), and DM-related peripheral neuropathy of the upper and lower extremities and had been granted a total disability rating based on individual unemployability effective March 31, 2010.  The appellant filed a claim for death benefits as the Veteran's surviving spouse in May 2013, which was denied in August 2013.  The appellant timely appealed.  

Governing law provides that death benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. § 1541 (West 2002).
A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and, except as provided in section 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (2014).

VA death benefits may be paid to a surviving spouse who was married to the Veteran (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage or (3) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2013); 38 C.F.R. § 3.54 (2014).  One claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Further, the person must not have lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).
The Board has carefully reviewed the evidence of record in this case and finds that eligibility for death benefits is legally precluded.  The statute cited above is clear and unambiguous in providing that to warrant death benefits, the surviving spouse must have been (1) married to the Veteran one year or more prior to the Veteran's death, or (2) married for any period of time if a child was born either before or during the marriage, or (3) married before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated.  Although the appellant testified at her August 2014 travel board hearing that she and the Veteran had been living together since 2006 and had represented themselves to the community as a married couple during that time, the appellant did not divorce her former husband until August 2012.  Therefore, she could not have been considered married to the Veteran prior to August 2012.  The appellant and the Veteran were married in September 2012 and he died in April 2013, which means that they were married for less than one year prior to his death.  Because the appellant and the Veteran were married for less than one year prior to his death, because they had no children, and because they were not married within 15 years of the Veteran's separation from service, the appellant is not entitled to VA death benefits as a surviving spouse.

The Court of Appeals for Veterans Claims (Court) has held that in a case such as this, where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based upon an interpretation of law, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See also VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Department of Veterans Affairs death benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


